UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05002 Deutsche Variable Series II (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of March 31, 2015(Unaudited) Deutsche Alternative Asset Allocation VIP Shares Value ($) Mutual Funds 82.8% Deutsche Diversified Market Neutral Fund "Institutional"* (a) Deutsche Enhanced Commodity Strategy Fund "Institutional" (a) Deutsche Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) Deutsche Floating Rate Fund "Institutional" (a) Deutsche Global Inflation Fund "Institutional" (a) Deutsche Global Infrastructure Fund "Institutional" (a) Deutsche Global Real Estate Securities Fund "Institutional" (a) Deutsche Real Estate Securities Fund "Institutional" (a) Deutsche Real Estate Securities Income Fund "Institutional" (a) Deutsche Strategic Equity Long/Short Fund "Institutional" (a) Total Mutual Funds (Cost $94,641,153) Exchange-Traded Funds 14.9% SPDR Barclays Convertible Securities SPDR Barclays Short Term High Yield Bond Fund TotalExchange-Traded Funds (Cost $16,134,462) Cash Equivalents 2.4% Central Cash Management Fund, 0.08% (a) (b) (Cost $2,765,060) % of Net Assets Value ($) Total Investment Portfolio (Cost $113,540,675) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $115,308,544.At March 31, 2015, net unrealized depreciation for all securities based on tax cost was $280,971.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $6,217,840 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,498,811. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) The rate shown is the annualized seven-day yield at period end. Affiliate Value ($) at December 31, 2014 Purchases Cost ($) Sales Cost ($) Realized Gain/(Loss) ($) Income Distributions ($) Capital Gain Distributions ($) Value ($) at March 31, 2015 Deutsche Diversified Market Neutral Fund — Deutsche Enhanced Commodity Strategy Fund — — Deutsche Enhanced Emerging Markets Fixed Income Fund — Deutsche Floating Rate Fund — Deutsche Global Inflation Fund — Deutsche Global Infrastructure Fund — Deutsche Global Real Estate Securities Fund 99 — — Deutsche Real Estate Securities Fund — Deutsche Real Estate Securities Income Fund — — Deutsche Strategic Equity Long/Short Fund — — Central Cash Management Fund — — Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Mutual Funds $ $
